DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wollenweber (US PAP 2016/ 0163095) (IDS).
As per claims 1 and 11, as best understood and in light of the rejections, Wollenweber teaches a memory with instructions see for example claim 15;
constructing a mask for each reconstructed volumetric phase image of a plurality of reconstructed volumetric phase images that masks portions of a corresponding image external to an anatomical model fitted to a segmented at least one anatomical structure, wherein the plurality of reconstructed volumetric phase images include a target phase and a plurality of temporal neighboring phases reconstructed from projection data (i.e., a general anatomical model is utilized to generate one or more VOI's.  For example, a non-attenuation corrected image may be generated for the FOV 
registering the masked reconstructed volumetric phase images (i.e., non-attenuation corrected information acquired during a PET scan may be co-registered with an anatomical simulation model (e.g., NCAT phantom) to form a weighted sinogram mask per organ or volume.  (As used herein, a NCAT phantom is NURBS-based cardiac torso phantom, where a NURBS-based phantom is a non-uniform rational B-spline based phantom…For example, the mask may be added to a previous mask (e.g., a previous mask configured to remove data below a pre-determined signal strength)) see for example fig. 3 step 304- 306 and [0018 and 40]; 

reconstructing a motion compensated medical image from the projection data using the estimated motion of the registered masked reconstructed volumetric phase images (i.e., At 122, if the amount of motion for a VOI is determined to satisfy the threshold, motion mitigation is performed on the data for the VOI.  Various motion mitigation techniques may be employed in various embodiments.  For example, in some embodiments, PET coincident data for a VOI having motion above the threshold may be gated to produce 4D PET image volumes used to generate a motion mitigated image volume.  In some embodiments, motion mitigation may involve a gating followed by image-based motion correction.  In such embodiments, the VOI may be utilized to bound the sinogram data (e.g., via application of a mask), and a gating based upon the bounded data may be performed followed by motion correction of reconstructed PET image data (e.g., reconstructed image data generated using a keyhole reconstruction of the VOI).  As another example, in some embodiments, data corresponding to the most quiescent portion of each respiratory cycle may be retained and used for imaging, with other data discarded and not used) see for example [0034] and fig. 1.
outside of a volume of interest (VOI) corresponding to a dilated mask) see for example [0014].
As per claim 3, Wollenweber teaches a vessel enhancing filter configured to enhance vascular structures in the reconstructed volumetric phase images (i.e., a non-attenuation corrected image generated for the FOV or imaged volume of the object, and at least one model organ (e.g., one or more organs corresponding to a VOI) from the general anatomical model projected into an imaging volume of the FOV to provide model projection data, and a mask (e.g., first VOI mask 204) generated corresponding to the VOI using the model projection data…and a modification before a final VOI is determined) see for example [0030].
As per claim 4, Wollenweber teaches computed tomography (CT) projection data see for example [0023].
As per claims 5 and 14, Wollenweber teaches the at least one anatomical structure includes at least one from the group consisting of a heart, a lung, and a visceral cavity see for example [0018- 19].
As per claim 6, Wollenweber teaches the model includes at least one from the group consisting of an anatomical heart model, an anatomical lung model, and a visceral cavity anatomical model see for example [0018- 19 and 30].
As per claim 7, Wollenweber broadly teaches the visceral cavity model includes a surface that encloses inner organs of a subject and excludes bones and surrounding tissues see for example [0018- 19 and 30].

As per claims 9 and 16, Wollenweber broadly teaches the projection data includes a subject and metallic objects (i.e., information likely corresponding to noise from information likely corresponding to the object imaged) see for example [0025].
As per claims 10 and 17, Wollenweber broadly teaches the metallic objects include at least one from the group consisting of electrodes, wire leads, sutures, staples, sternal wires, and combinations thereof (i.e., information likely corresponding to noise from information likely corresponding to the object imaged) see for example [0025].
As per claim 13, Wollenweber teaches enhancing vascular structures with a filter in at least one of the group consisting of: the reconstructed volumetric phase images; and the masked reconstructed volumetric phase images (i.e., reconstructed PET image data) see for example [0034- 35] and claim 1.
As per claim 18, Wollenweber teaches a non-transitory computer-readable storage medium carrying software which controls one or more processors see for example claim 15.
As per claim 19, Wollenweber teaches a processor see for example [0013] and claim 15.
Response to Arguments
Applicant's arguments filed 4/14/21 have been fully considered but they are not persuasive. 

A Prior Art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the Prior Art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Regarding applicant’s remarks dated 4/14/21 examiner responds as follows:
1) Applicant argues “Paragraph 0030 of Wollenweber merely discloses "a mask (e.g., first VOI mask 204) may be generated corresponding to the VOL." However, the paragraph of Wollenweber does not disclose "mask[ing] portions of a corresponding image external to an anatomical model fitted to a segmented at least one anatomical structure" (emphasis added) as recited by claim 1. In addition, the paragraph 0030 of Wollenweber does not disclose "the plurality of reconstructed volumetric phase images 
In response and in light of the excerpt supra, examiner would point to the following excerpts from Wolenweber:
[0014] Various embodiments reduce computational requirements, reduce noise, 
increase image quality, and/or improve the usefulness of PCA results via the 
identification of one or more subsets of acquired imaging data to be used with 
a PCA utilized, for example in connection with motion mitigation, instead of 
performing a PCA only on an entirety of the imaging data, or on an entirety of 
imaging data within an imaging volume of a subject being imaged.  For example, 
a mask may be applied to imaging data to remove data outside of a volume of 
interest (VOI).  The imaging data may be acquired by a detector having a field 
of view (FOV), and a PCA used in connection with motion mitigation processing 
may be performed for the VOI specified by a manual input of a user.  
Additionally or alternatively, the VOI may be automatically generated, for 
example using a general anatomical model.  It may be noted that the VOI may 
include a single contiguous volume (e.g., a single organ), or multiple, 
discrete volumes (e.g., multiple organs, lesions, or tumors, among others). 
 
   [0016] For example, as part of a conventional PCA motion mitigation 
approach, PET list-mode data may be down-sampled to coarse sinograms.  The 
sinogram may be masked to remove data under a certain threshold (e.g., a 
certain percentage of a maximum value, such as a maximum value of a mean of a 
sinogram).  The sinogram data may be filtered, and a PCA performed on the data 
to provide a waveform.  The waveform may be analyzed to find one or more 
variations corresponding to motion, such as a cyclic motion (e.g., respiratory 
motion).  Per-cycle triggers may be developed for use with motion mitigation 
techniques (e.g., discarding of information outside of a quiescent period; 
gating).  The identified motion may then be addressed with a motion mitigation 
processing technique designed to reduce the effects of motion.  However, such 
motion mitigation processing techniques may result in the discarding of 
information, which may result in increased noise and/or reduced image quality.  
In contrast to conventional approaches, various embodiments reduce the amount 
of information subjected to motion mitigation processing (or potentially 
subjected to motion mitigation processing) by performing a motion-related PCA 
on a limited subset of imaging information, such as a VOI including one or more 
component volumes specified by a user and/or automatically generated.  For 
additional discussion regarding PCA techniques, see U.S.  Pat.  No. 8,600,132, 
entitled "Method and Apparatus for Motion Correcting Medical Images" issued 
Dec.  3, 2013, the entire content of which is hereby incorporated by reference. 

   [0025] For the initial PCA of the illustrated embodiment, a mask to reduce 
the impact of noise in the data may be employed.  For example, FIG. 2 

displayed over a z-axis and a radial axis, in accordance with various 
embodiments.  As seen in FIG. 2, the depicted sinogram includes a preliminary 
mask 202.  The preliminary mask 202 may be applied during an initial or 
preliminary PCA to help separate information likely corresponding to noise or 
background from information likely corresponding to the object imaged.  For 
example, after down-sampling of the list-mode data to generate a set of 
sinograms over time (e.g., a sinogram may be generated for every 0.5 seconds of 
list-mode data), a logical mask may developed to retain information that is 
within a predetermined range of a maximum signal or otherwise satisfies a 
threshold.  For example, a mean value for the sinograms may be determined, and 
a mask applied to the data so that all data having a value equal or greater to 
a given percentage (e.g., 15%) of a maximum of the mean value for the sinograms 
may be retained while all other data are discarded.  In FIG. 2, the information 
220 on the interior of the mask 202 is retained and the information 210 on the 
exterior of the mask 202 is discarded.  The information 220 on the interior of 
the mask 202 corresponds to the imaged volume of the object and may provide a 
guide set of information from which one or more subsets (VOI's) may be selected 
for additional processing (e.g., performance of one or more additional PCA's 
and/or motion mitigation processing). 


    PNG
    media_image1.png
    535
    517
    media_image1.png
    Greyscale

As noted from figure 2 (reproduced above) the depicted sinogram includes a preliminary mask 202 and a set of sinograms which are generated over time (e.g., a sinogram may be generated for every 0.5 seconds of list-mode data), (clearly corresponding to different phases of masks (e.g., target phase and temporal phase). As per FIG. 2, the information 220 on the interior of the mask 202 is retained and the exterior of the mask 202 is discarded.  The information 220 on the interior of the mask 202 corresponds to the imaged volume of the object and may provide a guide set of information from which one or more subsets (VOI's) may be selected for additional processing.
Wollenweber discloses sinograms and projection view data thereof over time may also be formed. Paragraphs [0024, 34, and 43] further discloses the alleged missing limitations of “target phase” and ”a plurality of temporal neighboring phases”.
Accordingly applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the reference(s) applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
2) Applicant argues claim 11 and the dependent claims based on the arguments presented with respect to claim 1. Remarks at 11.
Accordingly examiner responds using the same rational.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo

Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov